Citation Nr: 1700903	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2010.  In a December 2010 rating decision, the RO, again, denied entitlement to specially adapted housing.  A statement of the case was issued in March 2012 and a substantive appeal was received in April 2012.


FINDING OF FACT

The Veteran's service-connected disabilities preclude locomotion in the legs without the aid of a cane.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To warrant the issuance of a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to:  1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Service connection is in effect for degenerative joint disease, lumbosacral spine (20 percent as of 06/24/98; 40 percent from 12/06/99); radiculopathy of the right lower extremity (10 effective 02/28/05; 20 percent from 02/07/08); and, radiculopathy of the left lower extremity (10 percent from 02/28/05; 20 percent from 02/07/08).  A total disability rating due to individual unemployability (TDIU) is in effect from July 9, 2008.  

Correspondence dated in June 2010 from the Veteran's VA physician reflects that the Veteran requires a cane for mobility/ambulation.  06/08/2010 VBMS, Correspondence.

A May 2013 'Examination for Housebound Status or Permanent Need for Regular Aid and Attendance' reflects that the Veteran requires assistance with getting items from low cabinets and has a modified shower.  She does not stoop and has a limited ability to climb stairs.  The examiner checked the 'Yes' box that 'aids such as canes, braces, crutches, or the assistance of another person' are required for locomotion.

A February 2016 'Examination for Housebound Status or Permanent Need for Regular Aid and Attendance' reflects that the Veteran uses a cane to ambulate and her degenerative joint disease limits her ability to bend at times due to pain.  The examiner checked the 'Yes' box that 'aids such as canes, braces, crutches, or the assistance of another person' are required for locomotion.

Based on the above, the Board concludes that the Veteran is entitled to specially adapted housing due to the loss of use of the lower extremity which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane.  


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


